Citation Nr: 1729438	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  10-19 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for the service-connected residuals of a left carponavicular or scaphoid bone fracture with nonunion.

2.  Entitlement to an evaluation higher than 10 percent for the service-connected residuals of a right carponavicular or scaphoid bone fracture with nonunion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1978 to March 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island (RO).

Most recently, in June 2016, the Board remanded this matter for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a recent holding, the Court held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016). 

The Veteran last underwent a VA examination of his bilateral wrists in December 2013; while the examiner noted active range of motion for the Veteran's bilateral wrists, the examiner did not appear to perform passive range of motion testing, nor range of motion testing in weightbearing and non-weightbearing.  Consequently, the Board finds that examination inadequate and a remand is necessary in order to obtain another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Correia, supra.




Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current severity of his bilateral wrist disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  Full range of motion testing must be performed where possible.  The bilateral wrists should be tested in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  All findings should be reported in detail.

2. Following any additional indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  This should include whether the case should be referred for extraschedular consideration, pursuant to the provisions of 38 C F R § 3 321(b).  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




